Fay.gov Fayment Coniirmanon: fi^ su   c m ucf                                          ntips://mau.aui.i;om/wcomaii-siu/eu-us/riuiuviessa
           Case 2:18-cv-14475-RLR Document 18-2 Entered on FLSD Docket 02/26/2019 Page 1 of 2
                                                ( ...                                     f .

             From: notification <notification@pay.gov>
               To: dml2 <dml2@bellsouth.net>; Isarkin <isarkin@aol,com>
           Subject: Pay.gov Payment Confirmation: FLSD CM ECF
              Date: Fri, Nov 16, 2018 5:13 pm


           Your payment has been submitted to Pay.gov and the details are below. If you have any questions or you
           wish to cancel this payment, please contact Financial Section at (305) 523-5050.

           Application Name: FLSD CM ECF
           Pay.gov Tracking ID: 26DI8UMP
           Agency Tracking ID: 113C-11168882
           Transaction Type: Sale
           Transaction Date: Nov 16,2018 5:13:51 PM

           Account Holder Name: Drew M. Levitt
           Transaction Amount: $400.00
           Card Type: AmericanExpress
           Card Number: ************5005


            THIS IS AN AUTOMATED MESSAGE. PLEASE DO NOT REPLY.




                                                         r
                                                         C   —   <£? r - -   &
                                                                                 Ae.
                                                             EXHIBIT J 3

   1   1                                                                                                                  1 1 / I CS / ^ A 1 O   . A
Case 2:18-cv-14475-RLR Document 18-2 Entered on FLSD Docket 02/26/2019 Page 2 of 2
                                 (


 24 Hour Process LLC                                             INVOICE
 3676 Collin Drive
 Suite 1
 West Palm Beach, FL 33406
 Phone: (561)705-2378
 Fax: (561)705-2498
 XX-XXXXXXX




 LEE D. SARKIN, ESQ,                                                                                                        OUR PR O C ESS
 4700 N.W. BOCA RATON BLVD
 SUITE 302
 BOCA RATON, FL 33431
                                                                                                                                 Invoice #JEG-2018002252
                                                                                                                                                12/5/2018
 Your Contact: LEE D. SARKIN
 Case Number: Palm Beach 18-CV-14475-RLR                                                                                          Original Date: 11/29/2018
 Plaintiff:
 DAVID POSCHMANN

 Defendant:
 BETSY ROSS OWNER, LLC,

 Received: 11/19/2018 Served: 11/21/2018 2:45 pm CORPORATE
 To be served on: BETSY ROSS OWNER, LLC C T CORPORATION SYSTEM as its REGISTERED AGENT

                                                             ITEMIZED LISTING

  Line Item                                                                                                           Quantity          Price       Amount
  Service Fee (Local)                                                                                                     1.00          50.00         50.00

  TOTAL CHARGED:                                                                                                                                     $50.00


  11/20/2018                                                                                                                                          50.00

  BALANCE DUE:                                                                                                                                        $0.00

                                                      Thank you for your business!




                                                      Balance is Due Upon Receipt
                                        Please go to www.24hourprocess.Com to make a payment
                             If you have any questions about this invoice, please contact us at (561) 705-2378
                                        Online payments are available at www.24hourprocess.Com
                                                       Thank you for your business!
                                                                                                                                                   Page 1 /1
                                       Copyright© 1992*2018 Database Services, inc, - Process Server's ToolboxV8.0k
